Exhibit 10.16

SUMMARY OF THE COMPANY’S NON-EMPLOYEE DIRECTOR COMPENSATION

Non-employee directors are paid an annual retainer of $40,000 and fees of $2,500
for each Board meeting attended, $1,000 for each committee meeting attended and
$1,000 for certain telephone meetings. In addition, the Chair of the Audit
Committee and the Chair of the Executive Compensation Committee each are paid
$10,000 per annum for their services. The Chair of the Corporate Governance
Committee the Chair of the Finance Committee and the Presiding Director each are
paid $5,000 per annum for their services. Other members of the Audit Committee,
the Corporate Governance Committee, the Executive Compensation Committee and the
Finance Committee are each paid $2,500 per annum for their services. All
directors are reimbursed for their expenses related to attendance at meetings.

BJ’s 2007 Stock Incentive Plan provides for the automatic grant of options to
members of the Board of Directors who are not BJ’s employees. On the
commencement of service on the Board, each non-employee director will receive a
non-statutory stock option to purchase 10,000 shares, subject to adjustment for
changes in capitalization. In addition, on the date of each annual meeting of
stockholders, each non-employee director who is both serving as a director
immediately before and immediately after such meeting will receive a
non-statutory stock option to purchase 5,000 shares of Common Stock, subject to
adjustment for changes in capitalization. However, a non-employee director will
not receive an annual option grant unless he or she has served on the Board for
at least six months. Options automatically granted to non-employee directors
will vest on a cumulative basis as to one-third of the shares on the first day
of the month of each of the first three anniversaries of the date of grant
provided the person is still serving on the Board and expire on the earlier of
10 years from the date of the grant or one year following cessation of service
on the Board. However, no additional vesting will take place after the
non-employee director ceases to serve as a director. The Board may provide for
accelerated vesting in the case of death, disability, attainment of mandatory
retirement age or retirement following at least 10 years of service. The Board
can increase or decrease the number of shares subject to options granted to
non-employee directors and can issue stock appreciation rights (“SARs”),
restricted stock, restricted stock units (“RSUs”) or other stock-based awards in
lieu of some or all of the options otherwise issuable, in each case subject to
the overall limit on the number of shares issuable to non-employee directors
that is contained in the 2007 Stock Incentive Plan.